426 So. 2d 1171 (1983)
Jose A. GARCIA, Appellant,
v.
DEPARTMENT OF LABOR AND EMPLOYMENT SECURITY, State of Florida, Unemployment Appeals Commission, Appellees.
No. 82-1676.
District Court of Appeal of Florida, Third District.
February 8, 1983.
Lester C. Wisotsky, Miami, for appellant.
James R. Parks and Norman A. Blessing, Tallahassee, for appellees.
Before HENDRY, NESBITT and FERGUSON, JJ.
*1172 PER CURIAM.
The decision of the Unemployment Appeals Commission is reversed and this cause remanded to the Commission with directions to further remand it to the Appeals Referee in order that a hearing be conducted at which the claimant shall be permitted to present arguments and evidence to the effect that recoupment or repayment of an overpayment of benefits would defeat the purpose of the Unemployment Compensation Law or would be against equity and good conscience. § 443.151(6)(c), Fla. Stat. (1981); Sagaert v. State, Department of Labor and Employment Security Unemployment Appeals Commission, 418 So. 2d 1228 (Fla. 3d DCA 1982).
Reversed and remanded with directions.